Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on August 6, 2021 for patent application 16/176728.
Status of Claims
2.	Claims 1-20 were examined in the previous office action dated May 12, 2021. As a response to the May 12, 2021 office action, Applicant has Amended claims 1, 12, and 18.
Claims 1-20 are now presented for examination in this Office Action.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 2, 4-6, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilgrim (U.S. Publication Number: 2014/0124218).
As to independent claim 1, Pilgrim discloses a system, comprising: a processing device configured to (e.g., control system of automated pipe tripping apparatus) (see Paragraph [0051]): 
determine a tripping operation to be undertaken (e.g., continuous motion for the entire tripping process) (see Paragraph [0049]); 

generate an output to control movement of a movable tripping apparatus comprising an iron roughneck towards and away from a drill floor (e.g., iron roughneck may make up or break out threaded connections between tubular segments) (see Abstract) to implement the tripping operation at the variable tripping speed (e.g., controller may increase or reduce tripping speed) (see Paragraph [0050]), wherein the tripping operation comprises movement of a first tubular segment and a second tubular segment towards the drill floor while being made up by the iron roughneck without halting or movement of the first tubular segment and the second tubular segment away from the drill floor while being broken out by the iron roughneck without halting (e.g., continuous tripping operation) (see Paragraph [0049]-[0050]).
As to independent claim 18, Pilgrim discloses a tangible, non-transitory computer-readable medium having computer executable code stored thereon, the computer executable code comprising instructions to cause a processor to (e.g., control system of automated pipe tripping apparatus) (see Paragraph [0051]): 
determine a tripping operation to be undertaken (e.g., continuous tripping operation) (see Paragraph [0049]-[0050]); 
calculate a variable tripping speed for the tripping operation to vary a speed of the tripping operation (e.g., tripping speed varied in response to variations) (see Paragraph [0010]); and 
generate an output to control movement of a movable tripping apparatus comprising an iron roughneck towards and away from a drill floor to implement the tripping operation at the variable tripping speed (e.g., controller may increase or reduce tripping speed) (see Paragraph [0050]), wherein the tripping operation comprises movement of a first tubular segment and a second tubular segment towards the drill floor while being made up by the iron roughneck (e.g., iron roughneck may make up or 
As to dependent claim 2, Pilgrim teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed based on a pressure value of a well as a pipe of a tubular string comprising at least one of the first segment and the second segment is moving relative to the well during the tripping operation (e.g., tripping speed varied in response to variations in pressure within the wellbore as measured by a pressure sensor at the end of the tubular member positioned within the wellbore) (see Paragraph [0010]). 
As to dependent claim 4, Pilgrim teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed as an upper threshold speed of the tripping operation (e.g., pressure and monitoring, for example, absolute pressure changes, rate of pressure change, and acceleration of pressure change, the controller may increase or reduce tripping speed to, for example, prevent surging or swabbing in the wellbore) (see Paragraph [0050]). 
As to dependent claim 5, Pilgrim teaches the system of claim 1, wherein the processing device is configured to determine the tripping operation as comprising running pipe into a well (e.g., iron roughneck may make up or break out threaded connections between tubular segments) (see Abstract). 
As to dependent claim 6, Pilgrim teaches the system of claim 1, wherein the processing device is configured to determine the tripping operation as comprising pulling pipe out of a well (e.g., iron roughneck may make up or break out threaded connections between tubular segments) (see Abstract). 
As to dependent claim 11, Pilgrim teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed dynamically during the tripping operation (e.g., tripping speed varied in response to variations) (see Paragraph [0010]). 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 7-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pilgrim (U.S. Publication Number: 2014/0124218) in view of Chapman et al. (U.S. Publication Number: 2013/0231787).
As to independent claim 12, Pilgrim discloses a device (e.g., control system of automated pipe tripping apparatus) (see Pilgrim: Paragraph [0051]), comprising: 
an input configured to receive a signal indicative of a threshold pressure value of a well (e.g., tripping speed varied in response to variations in pressure within the wellbore as measured by a pressure sensor at the end of the tubular member positioned within the wellbore) (see Pilgrim: Paragraph [0010]); and 
a processor configured to: calculate a variable tripping speed at which to continuously trip drill pipe into the well (e.g., continuous motion for the entire tripping process) (see Pilgrim: Paragraph [0049]), wherein the variable tripping speed is calculated so as to maintain a pressure in the well above the threshold pressure value of the well (e.g., pressure and monitoring, for example, absolute pressure changes, rate of pressure change, and acceleration of pressure change, the controller may increase or reduce tripping speed to, for example, prevent surging or swabbing in the wellbore) (see Pilgrim: Paragraph [0050]); and 

However, Pilgrim does not specify a threshold pressure. Chapman teaches a threshold pressure value of a well (e.g., trigger if expected flow or pressures are out of an expected range or outside of a limit) (see Chapman: Paragraph [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pressure value of Pilgrim by incorporating a threshold as taught by Chapman because given the wide variety of equipment that may be implemented in a drilling rig, as well as different subsurface and surface conditions that may be encountered, a wide variety of functionality may be utilized (see Chapman: Paragraph [0161]).
As to dependent claim 3, Pilgrim teaches the system of claim 1, wherein the processing device is configured to calculate the variable tripping speed based on a depth of a well into which a portion of a pipe of a tubular string comprising at least one of the first segment and the second segment is moving during the tripping operation (e.g., tripping speed varied in response to variations) (see Pilgrim: Paragraph [0010]). 
However, Pilgrim does not specify based on a depth of a well. Chapman teaches to calculate the variable tripping speed based on a depth of a well into which a portion of a pipe of a tubular string comprising at least one of the first segment and the second segment is moving during the tripping 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the variable tripping speed of Pilgrim by incorporating depth as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 7, Pilgrim teaches the system of claim 1, wherein the processing device is configured to generate a tripping schedule to limit the speed of the tripping operation to predetermined levels at predetermined times (e.g., tripping speed varied in response to variations) (see Pilgrim: Paragraph [0010]). 
However, Pilgrim does not specify to generate a tripping schedule to limit the speed of the tripping operation to predetermined levels at predetermined times. Chapman teaches to generate a tripping schedule to limit the speed of the tripping operation to predetermined levels at predetermined times (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the speed of Pilgrim by incorporating a tripping schedule to limit the speed of the tripping operation to predetermined levels at predetermined times as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 8, the combination of Pilgrim and Chapman teaches the system of claim 7, wherein the processing device is configured generate the output based upon the tripping schedule (e.g., controller may increase or reduce tripping speed) (see Pilgrim: Paragraph [0050]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the output of Pilgrim by incorporating a tripping schedule as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 9, Pilgrim teaches the system of claim 1, wherein the processing device is configured to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined well depths (e.g., tripping speed varied in response to variations) (see Pilgrim: Paragraph [0010]). 
However, Pilgrim does not specify to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined well depths. Chapman teaches to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined well depths (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the speed of Pilgrim by incorporating a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined well depths as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 10, the combination of Pilgrim and Chapman teaches the system of claim 9, wherein the processing device is configured generate the output based upon the tripping schedule (e.g., controller may increase or reduce tripping speed) (see Pilgrim: Paragraph [0050]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the output of Pilgrim by incorporating a tripping schedule as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 13, the combination of Pilgrim and Chapman teaches the device of claim 12, wherein the processor is configured to calculate the variable tripping speed based on a depth of the well into which a portion of the drill pipe is moving (e.g., tripping speed varied in response to variations) (see Pilgrim: Paragraph [0010]). 
However, Pilgrim does not specify based on a depth of the well. Chapman teaches to calculate the variable tripping speed based on a depth of the well into which a portion of the drill pipe is moving (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the variable tripping speed of Pilgrim by incorporating depth as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 14, the combination of Pilgrim and Chapman teaches the device of claim 12, wherein the processor is configured to calculate the variable tripping speed based on the threshold pressure value of the well (e.g., tripping speed varied in response to variations in pressure within the wellbore as measured by a pressure sensor at the end of the tubular member positioned within the wellbore) (see Pilgrim: Paragraph [0010]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pressure value of Pilgrim by incorporating the threshold as taught by Chapman because given the wide variety of equipment that may be implemented in a drilling rig, as well as different subsurface and surface conditions that may be encountered, a wide variety of functionality may be utilized (see Chapman: Paragraph [0161]).
As to dependent claim 15, the combination of Pilgrim and Chapman teaches the device of claim 12, wherein the processor is configured to generate a tripping schedule to limit the speed at which the continuous tripping system continuously trips drill pipe into the well to predetermined levels at predetermined times (e.g., continuous tripping operation) (see Pilgrim: Paragraph [0049]-[0050]). 
However, Pilgrim does not specify to generate a tripping schedule to limit the speed to predetermined levels at predetermined times. Chapman teaches to generate a tripping schedule to limit the speed to predetermined levels at predetermined times (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the continuous tripping of Pilgrim by incorporating a tripping schedule to limit the speed to predetermined levels at predetermined times as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 16, the combination of Pilgrim and Chapman teaches the device of claim 15, wherein the processor is configured generate the output to automatically control operation of the 
However, Pilgrim does not specify generate the output based upon the tripping schedule. Chapman teaches generate the output based upon the tripping schedule (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the output of Pilgrim by incorporating a tripping schedule as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 17, the combination of Pilgrim and Chapman teaches the device of claim 12, wherein the processor is configured to: calculate a second variable tripping speed at which to continuously trip drill pipe out of the well, wherein the second variable tripping speed is calculated so as to maintain the pressure in the well above the threshold pressure value of the well (e.g., tripping speed varied in response to variations in pressure within the wellbore as measured by a pressure sensor at the end of the tubular member positioned within the wellbore) (see Pilgrim: Paragraph [0010]); and generate an second output to automatically control a second speed at which the continuous tripping system continuously trips drill pipe out of the well by breaking-out tubular segments without halting the movement of the tubular segments at a second position so as not to exceed the second variable tripping speed (e.g., continuous motion for the entire tripping process) (see Pilgrim: Paragraph [0049]). 
However, Pilgrim does not specify a threshold pressure. Chapman teaches a threshold pressure value of a well (e.g., trigger if expected flow or pressures are out of an expected range or outside of a limit) (see Chapman: Paragraph [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pressure value of Pilgrim by incorporating a 
As to dependent claim 19, Pilgrim teaches the tangible, non-transitory computer-readable medium of claim 18, wherein the computer executable code comprises instructions to cause the processor to calculate the variable tripping speed based on a pressure value of a well as a pipe of a tubular string comprising at least one of the first segment and the second segment is moving relative to the well during the tripping operation and a depth of the well into which a portion of the pipe is moving during the tripping operation (e.g., tripping speed varied in response to variations in pressure within the wellbore as measured by a pressure sensor at the end of the tubular member positioned within the wellbore) (see Pilgrim: Paragraph [0010]). 
However, Pilgrim does not specify based on a depth of a well. Chapman teaches to calculate the variable tripping speed based on a depth of a well into which a portion of a pipe of a tubular string comprising at least one of the first segment and the second segment is moving during the tripping operation (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the variable tripping speed of Pilgrim by incorporating depth as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).
As to dependent claim 20, Pilgrim teaches the tangible, non-transitory computer-readable medium of claim 18, wherein the computer executable code comprises instructions to cause the processor to generate a tripping schedule to limiting the speed of the tripping operation to 
However, Pilgrim does not specify to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined times and predetermined well depths. Chapman teaches to generate a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined times and predetermined well depths (e.g., tripping schedules may be generated, as may a rough time vs. depth curve) (see Chapman: Paragraph [0190]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the speed of Pilgrim by incorporating a tripping schedule to limiting the speed of the tripping operation to predetermined levels at predetermined times and predetermined well depths as taught by Chapman to allow addition or removal of drill pipe at an optimal speed and acceleration to minimize time and maintain well bore stability (see Chapman: Paragraph [0174]).

Response to Arguments
7.	Applicant’s arguments and amendments filed August 6, 2021 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.

CONCLUSION
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117